19 F.3d 1429
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Janet Millicent Constance MERRITT, Plaintiff Appellant,v.THE PRE-TRIAL RELEASE AND DETENTION SERVICES;  BaltimoreCity Jail;  Maryland Penitentiary;  The Baltimore Women'sDetention Center;  Department of Corrections;  EasternCorrectional Institution;  Central District-Holding Pen;5800 Wabash Avenue Holding Pen;  1400 East North AvenueHolding Pen;  J. Young, Correctional Officer;  InstitutionalMedical Service Clinic;  Dr. Berman, Psychologist;  PsychClinic, Defendants Appellees.

No. 93-7189.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided March 31, 1994.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-93-2300-N)
Janet Millicent Constance Merritt, appellant pro se.
D.Md.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her 42 U.S.C. Sec. 1983 (1988) complaint, and denying her motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Merritt v. Pre-Trial Release, No. CA-93-2300-N (D. Md. Sept. 20, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED